DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-14 in the reply filed on 10/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 15-20 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “means to reduce the partial pressure;”
The claim limitation “means to reduce the partial pressure” is being interpreted as “the programmable controller” per claim 2.
Claim : “sealing means;”
The claim limitation “sealing” is being interpreted as pliable gasket.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected due to the phrase “programmable controller” since the phrase lacks antecedent basis and thus it is unclear if the phrase is with respect to the “controller” or something different altogether.
Regarding claim 1 step f) and the phrase “at least one of an at least partial vacuum and a pressure”, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “at least one” should recite elements in the alternative (i.e. “A, B, C or D”), whereas closed sets should recite elements as “A, B, C and D.”  
Claims 1 and 9 are rejected due to the phrase “the partial pressure” since the phrase lacks antecedent basis and thus it is unclear if the phrase is with respect to the “partial vacuum”, or pressure greater than atmospheric pressure or something different altogether.
Claim 13 is rejected due to the phrase “the visible portion” which lacks antecedent basis and thus it is unclear what “the visible portion” is with respect to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angue et al. (FR2931648; Google patents translation) in view of Bedetti (20020124737).
Angue teaches a cooking assembly comprising:
	a. an induction heating base (fig. 3) having an upper surface for supporting a
cookware vessel (fig. 3, pg. 3 par. 2), one or more induction heating elements disposed below the upper surface (pg. 3 par. 2) and a controller (pg. 3 par. 2 controller ref. 11) that is responsive to energize the one or more heating elements (pg. 3 par. 2). 
b. a cookware vessel (fig. 1) having a bottom portion adapted to be supported by the upper surface of the induction heating base (fig. 1 bottom flat), substantially upright sidewall extending upward there from to terminate at a rim (fig. 1; pg. 2 par. 4 rim relative top and/or where lid attaches to container), the sidewall encircling said bottom portion to form an interior portion capable of retaining a fluid (pg. 1 Description par. 1 line 2-3),
c. a lid (pg. 1 Description par. 1) adapted with a gasket to engage said cookware vessel at the rim thereof (pg. 2 par. 4 last 3 lines; gasket relative forming a seal) to form a vacuum seal therewith (pg. 1 Description par. 1 line 2 “hermetically closed), the lid having at least one sealable penetration formed in the surface thereof (pg. 2 par. 6 integrated in cover),
d. a transmitter device (pg. 2 par. 6 line 2 ref. 16) adapted for removable supported engagement (lid removable) and in signal communication with the controller (pg. 2 par. 4), the transmitter device having a thermal sensor (pg. 2 par. 4) that enters an interior portion of the vessel (pg. 2 par. 4; interior relative closed with lid) via the sealable penetration of the lid (pg. 2 par. 6 integrated in cover),
e. wherein the programmable controller (pg. 2 par. 7; user programmed) is operative to energize and de-energize the one or more induction coils (pg. 2 par. 7) to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe (pg. 2 par. 6; par. 7),
f. wherein the gasket and sealable penetration in the lid are adapted to
maintain at least one of an at least partial vacuum and a pressure greater
than atmospheric pressure in the interior portion of the vessel (pg. 1 Description par. 1 80-120 kPa),
	g. wherein the cooking assembly includes a means to reduce the partial
pressure of air in the cookware vessel to 0.3 Bar and less (pg. 3 par. 4 relative second higher temperature; the programmable controller first energizing the inductions coils).
	Though silent to one or more induction heating coils disposed below the upper surface, Angue teaches a heating plate for heating the vessel (pg. 3 par. 2).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a known type of heating element relative the broadly taught heating plate of Angue since Angue is not limited and more specifically since substituting one for another would achieve the same desired controlled heating of the vessel as taught by Angue.
Angue teaches a lid comprising sensor means for transmitting sensor data to a controller and thus one of ordinary skill in the art would have been motivated to look to the art of transmitting sensor in cookware.
Bedetti teaches a wireless transmitter comprising a temperature and or pressure sensor for transmitting the sensor data to a control unit (par. 0022) which is advantageously used with pressure cookers (par. 0025). 
Though Angue is silent to the transmitter device adapted for removable supported engagement with the lid, Angue does teach the transmitter device supported by the lid.  Thus since both teach a same transmitter supported by the lid, since both teach a same pressure cooking type of device and since Bedetti teaches it is known to provide a removable transmitter (par. 0025).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the transmitter device being removable relative the lid thus providing the art recognized advantage of the use of the transmitter device with different cooking type of lids and further achieving the advantage of increased versatility due to being not limited to a single vessel.
Bedetti further teaches sealable penetration of the transmitter device (par. 0025; rubber seal ref. 26a)
Thus since both teach pressure cooking which requires maintaining a sealed environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the transmitter device having a thermal probe that enters an interior portion of the vessel as taught by Bedetti (par. 0025) via the sealable penetration of the lid (par. 0025 ref. 26a) thus maintaining the atmosphere therein and providing the art recognized advantage of the use of the transmitter device with different cooking type of lids and further achieving the advantage of increased versatility due to being not limited to a single vessel.
With respect to claim 2, Angue teaches a same means to reduce the partial
pressure of air in the cookware vessel to 0.3 Bar and less is the programmable
controller first energizing the inductions coils (pg. 3 par. 4 defrost followed by higher temperature).  Angue teaches the water is partially vaporized and heating to a temperature of 100-120 (pg. 1 Description par. 1).  Though silent to whether the taught 100-120 is Celsius or Farenheit, Angue teaches a same detecting of specific temperature a programmable controller for energizing the heating plate.  
The recitation in the claims “to reduce the partial pressure” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Angue disclose the programmable controller first energizing the heating element (pg. 3 par. 4 defrost followed by higher temperature) as presently claimed, it is clear that the the programmable controller would be capable of performing the intended use, i.e. “to reduce the partial pressure” as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
	Angue teaches the transmitter is wireless (pg. 2 par. 4).
The programmable controller is operative to de-energize the induction coils upon a calculated time (pg. 3 par. 3 end of cooking profile cooking time “stop it”) after the reception of a signal from the transmitter that a first predetermined temperature is reached (pg. 3 par. 3), in which the time to reach the first temperature is used to determine the calculated time (pg. 3 par. 3 determine calculated time/cooking time expired).
The calculated time is sufficient to provide for the production of a quantity of water vapor (pg. 1 par. 1 partially vaporized) that is operative to expel air from the vessel so that a vacuum seal is formed between the lid and rim via the gasket after the induction coil is de-energized at the calculated time (pg. 3 par. 4 defrost followed by higher cooking temperature higher pressure).  Where it is noted “sufficient to” is any degree of.
With respect to claim 6, Angue is silent to a size of the vessel however teaches programmed cooking profiles to monitor the contents of the vessel relative both time and temperature.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the calculated time is sufficient to provide for the production of a quantity of water vapor that is operative to expel air from the vessel is the time to reach at least about 94°, less 60 seconds, then divided by 2 thus providing a predetermined cooking profile as taught by Angue.
	The transmitter is wireless (pg. 2 par. 4) and comprises a processor to calculate transmit times based on temperature variation with time (pg. 3 par. 4 defrost followed by higher temperature at second time; pg. 2 par. 6 filtered signals).
Angue teaches the lid further comprises an annular handle that surrounds the sealable penetration in the lid and the transmitter is adapted to nest within the inner annulus of the annular handle (pg. 2 par. 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the thermal probe penetrates and seals the sealable penetration via a removable grommet as taught by Bedetti (par. 0025), where removable grommet is taken relative separate piece (par. 0025 rubber seal), thus maintaining the atmosphere therein and providing the art recognized advantage of the use of the transmitter device with different cooking type of lids and further achieving the advantage of increased versatility due to being not limited to a single vessel.
Alternatively, since Bedetti teaches the rubber seal, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a removable grommet, where the grommet is a part of the transmitter as opposed to the lid thus providing a same maintaining of the atmosphere therein and providing the art recognized advantage of the use of the transmitter device with different cooking type of lids and further achieving the advantage of increased versatility due to being not limited to a single vessel.
With respect to claim 11, though Angue is silent to a sealable
penetration in the lid that is closed by the thermal probe which extends into the
vessel interior, Angue does teach the temperature sensor supported by the lid.  Thus since both teach a same temperature sensor supported by the lid, since both teach a same pressure cooking type of device and since Bedetti teaches it is known to provide a sealable penetration in the lid that is closed by the thermal probe which extends into the
vessel interior(par. 0025).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a sealable penetration in the lid that is closed by the thermal probe which extends into the vessel interior thus providing the art recognized advantage of the use of the transmitter device with different cooking type of lids and further achieving the advantage of increased versatility due to being not limited to a single vessel.
Wherein the gasket and sealable penetration in the lid are operable to maintain an at least partial vacuum and a pressure greater than atmospheric pressure in an interior portion of the vessel (pg. 1 Description par. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the gasket is operative to be urged downward by the lid when the vessel is evacuated so that the visible portion thereof above the vessel rim is disposed below the vessel rim after evacuation since Angue teaches a gasket comprising jaws for clamping, thus providing a same sealed chamber and since the type of gasket relative the teachings of Angue would have been obvious to one of ordinary skill in the art.
Though silent to the gasket has an F shape, Angue does teach and the sidewall portion of the vessel sidewall below the rim has a curvilinear portion that contacts multiple portions of the shaped gasket, i.e. jaws 6 and clamping 7 (pg. 2 par. 4) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one shape of that of another such since Angue teaches a gasket comprising jaws for clamping, thus providing a same sealed chamber.



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Angue et al. (FR2931648; google patents translation)
With respect to claim 9 Angue teaches cooking assembly comprising: 
a. a cookware vessel (fig. 1) having a bottom portion adapted to be supported by the upper surface of the induction heating base (fig. 1 bottom flat), substantially upright sidewall extending upward there from to terminate at a rim (fig. 1; pg. 2 par. 4 rim relative top and/or where lid attaches to container), the sidewall encircling said bottom portion to form an interior portion capable of retaining a fluid (pg. 1 Description par. 1 line 2-3),
b. a sealing means to form a vacuum within the vessel (pg. 2 par. 4; lid; lid in sealed manner),
c. a heating means for providing thermal communication with said cookware
vessel (pg. 3 par. 2),
d. a controller to modulate the output of the heating means (pg. 2 par. 6 ref. 11),
e. a thermal sensor (pg. 2 par. 6 temperature sensor) adapted to measure a temperature of at least a portion of the vessel or the environment thereof (pg. 2 par. 6),
f. a transmitter device adapted to receive the output of the thermal probe and
transmits values thereof to the controller (pg. 2 par. 6)
g. wherein the programmable controller is operative to energize and de-
energize the one or more heating elements to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the transmitter device (pg. 2 par. 6; pg. 3 par. 2),
h. wherein the cooking assembly includes a means to reduce the partial
pressure of air in the vacuum sealed vessel to 0.3 Bar and less (pg. 3 par. 4 relative second higher temperature; the programmable controller first energizing the inductions coils).
Though silent to one or more induction heating coils disposed below the upper surface, Angue teaches a heating plate for heating the vessel (pg. 3 par. 2).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a known type of heating element relative the broadly taught heating plate of Angue since Angue is not limited and more specifically since substituting one for another would achieve the same desired controlled heating of the vessel as taught by Angue.
Though silent to the temperature sensor being a probe.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a probe as the thermal sensor (pg. 2 par. 6 temperature sensor) as taught by Angue thus providing a same temperature sensor adapted to measure a temperature of at least a portion of the vessel or the environment thereof (pg. 2 par. 6).
With respect to claim 10, wherein the sealing means is a gasket and lid and the gasket is adapted to engage a portion of the vessel rim (pg. 2 par. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hegedis et al. (20130112683), Gaynor et al. (7605349) directed to thermal sensors extending through a lid.
Bauer et al. (WO2012062657) directed to remote pressure detection systems.
Ng et al. (6283014) remote transmitted cookers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792